                Case 5:19-cv-03246-EJD Document 13 Filed 07/29/21 Page 1 of 3




     DAVID A. HUBBERT
 1   Acting Assistant Attorney General
 2
     AMY MATCHISON (CABN 217022)
 3   M. BLAIR HLINKA (NCBN 49293)
     TY HALASZ (COBN 51932)
 4   Trial Attorneys, Tax Division
     United States Department of Justice
 5
     P.O. Box 683, Ben Franklin Station
 6   Washington, D.C. 20044
     Telephone: (202) 307-6422 (MATCHISON)
 7                  (202) 307-6483 (HLINKA)
                    (202) 307-6484 (HALASZ)
 8   Fax:           (202) 307-0054
     E-mail:        Amy.T.Matchison@usdoj.gov
 9
                    M.Blair.Hlinka@usdoj.gov
10                  Ty.Halasz@usdoj.gov
                    Western.Taxcivil@usdoj.gov
11
     Counsel for United States of America
12

13
                            IN THE UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
15
      UNITED STATES OF AMERICA,              )               Case No. 5:19-CV-3246-EJD
16                                           )
               Plaintiff,                    )               NOTICE OF ENTRY OF
17                                           )               APPEARANCE
               v.                            )
18                                           )
      FRANCIS BURGA, and                     )
19    FRANCIS BURGA AS                       )
      THE ADMINISTRATOR OF THE ESTATE )
20    OF MARGELUS BURGA,                     )
                                             )
21             Defendants.                   )
      _______________________________________)
22

23           Ty Halasz, trial attorney for the Department of Justice, Tax Division, hereby enters his
24   appearance on behalf of the United States of America in this action. Trial Attorney Amy
25   Matchison will continue to serve as lead counsel, and Mr. Halasz will join M. Blair Hlinka as co-
26   counsel.
27

28
     Notice of Entry of Appearance
     Case No. 5:19-CV-3246-EJD                        1
                Case 5:19-cv-03246-EJD Document 13 Filed 07/29/21 Page 2 of 3




 1           Dated: July 29, 2021.

 2                                         DAVID A. HUBBERT
 3                                         Acting Assistant Attorney General

 4                                         /s/ Ty Halasz
                                           TY HALASZ (Colorado Bar)
 5                                         Trial Attorney, Tax Division
                                           U.S. Department of Justice
 6
                                           Counsel for the United States of America
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Notice of Entry of Appearance
     Case No. 5:19-CV-3246-EJD                2
                Case 5:19-cv-03246-EJD Document 13 Filed 07/29/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on July 29, 2021, I filed the foregoing with the Clerk of the Court

 3   using the CM/ECF system, which will provide electronic notice to counsel for all parties that

 4   have appeared in this action.
                                                           /s/ Ty Halasz
 5                                                         TY HALASZ
 6                                                         Trial Attorney, Tax Division
                                                           U.S. Department of Justice
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Notice of Entry of Appearance
     Case No. 5:19-CV-3246-EJD                         3
